         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT C. DAVIS, SR., Administrator of              )
the Estate of Esther Davis, deceased,               )
                                                    )
                Plaintiff,                          )
                                                    )              2:19-cv-00627-RJC
        vs.                                         )
                                                    )
SOLARIS OILFIELD SITE SERVICES                      )
OPERATING, LLC and MARC GOMEZ,                      )
                                                    )
                Defendants.

                                 MEMORANDUM OPINION

        Presently pending before the court is a Motion for Protective Order (ECF No. 85) filed by

defendants Solaris Oilfield Site Services Operating, LLC (“Solaris”), Solaris Oilfield Site

Services Personnel, LLC (“Solaris Personnel”), and Mark Gomez (“Mr. Gomez”) (collectively,

“Defendants”). Defendants seek a protective order precluding Plaintiff Robert C. Davis, Jr.,

Administrator of the Estate of Esther Davis, deceased (“Plaintiff”), from taking additional

depositions beyond the ten deposition presumptive limit under the Federal Rules of Civil

Procedure and to preclude Plaintiff from obtaining additional employment and medical records

regarding Mr. Gomez. For the reasons stated herein, the motion is granted in part and denied in

part.

I. Background

        Plaintiff brings this wrongful death and survival action pursuant to Pa. C.S. §§ 8301 and

8302. The fatal accident that gave rise to this lawsuit occurred on September 6, 2018 on

Interstate 79 near Canonsburg, Pennsylvania. Mr. Gomez was the permissive user/driver of a

2018 Ford F-150 pickup truck owned and maintained by Defendant Solaris; Mr. Gomez was

                                                1
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 2 of 19




sole occupant and employee, agent and/or assign of the Defendant Solaris Personnel. Amended

Complaint, ECF No. 19 (“Am. Compl.”) at ¶¶ 8, 12. On the day of the accident, it is alleged

Mr. Gomez merged from the right to the left lane, accelerated, abruptly swerved west across the

grass median in a perpendicular angle toward the northbound lanes. The truck struck another

vehicle and decedent’s vehicle, causing decedent massive, traumatic and life-ending injuries.

Am. Compl. at ¶ 25.

       Defendants contend the EMS and post-accident hospital medical records revealed that

Mr. Gomez suffered a heart attack at the time of the collision in question. A heart defibrillator

was implanted in Mr. Gomez after the accident.

       Plaintiff alleges that prior to the accident, Mr. Gomez, Defendant Solaris Personnel and

Defendant Solaris knew or had reasons to know that Mr. Gomez was subject to a medical

condition in the course of which he was likely to lose consciousness and/or the physical capacity

to control a motor vehicle. Am. Compl. at ¶¶ 10, 22. Plaintiff further alleges, inter alia,

Defendant Solaris Personnel and Solaris negligently, recklessly and carelessly disregarded and/or

failed to supervise and/or train Mr. Gomez to ensure he possessed and/or exercised the skill, care

and prudence ordinarily exhibited by a reasonable motor vehicle operator. Am. Compl. at ¶¶ 39,

55. Plaintiff alleges Defendant Solaris had a duty to select and/or pre-screen its agents or

employees from Solaris Personnel prior to granting permission to use the truck, and that it

violated this duty and failed to ensure Mr. Gomez was healthy enough to operate the truck in

conformity with the Pennsylvania Motor Vehicle Code so as to avoid the creation of a dangerous

situation. Am. Compl. ¶¶ 47, 57cc.

       In their Answer to the Amended Compliant Defendants assert an affirmative defense:

       78. Defendants have no liability for the subject accident due to the sudden medical
       emergency doctrine. Marc Gomez suffered a heart attack/sudden cardiac death, without

                                                 2
          Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 3 of 19




        any prior medical conditions, warnings or symptoms and therefore has no liability for the
        subject accident. Neither Solaris Oilfield Site Services Personnel, LLC nor Solaris
        Oilfield Site Services Operating, LLC had knowledge of any medical condition, warnings
        or symptoms of Marc Gomez which would have rendered him unsafe to operate a
        vehicle. Accordingly, Plaintiff’s claims are barred as a result of the sudden medical
        emergency doctrine.1
Answer to Am. Comp., ECF No. 24 at 15 (emphasis added).

        Discovery in this matter is scheduled to end on September 9, 2020, and has been

extended three times for various reasons, including prior discovery disputes. Plaintiff previously

filed a motion to compel Defendants to produce medical records from the Bexar County Sheriff’s

Office, Mr. Gomez’s prior employer, and requested this Court to order the production of medical

records from relevant providers dating back to 2008. Plaintiff argued these records would

establish “direct evidence showing a history of the etiology, onset and treatment of [a] seizure

condition” suffered by Mr. Gomez. ECF No. 60 at 1. In resolving this discovery dispute this

Court (Schwab, J.) 2 noted:

        [D]iscovery to date has revealed the following evidence: (1) on or about January
        31, 2014, less than five years before the accident, Defendant Gomez retired from
        the Bexar County, Texas Sheriff’s Office, due to an unidentified, then current,
        medical condition for which he was unable to get a release to return to work from
        his doctor; (2) as of approximately December 12, 2014, he had been given a
        prescription for Keppra; (3) sometime prior to April 3, 2015, he had had a seizure
        while on Keppra; and (4) the EMS trip sheet and medical records from the
        September 6, 2018 accident indicate that Defendant referred to a prior medical
        history of seizures. (Doc. 50-1 at 2-3, Doc. 53 at 2, Doc. 54-1 at 1, 2).

ECF No. 60 at 4-53 (emphasis added). Thus, on January 15, 2020, this Court ruled that based

upon the specific claims, defenses and facts of this case, the plaintiff was entitled to discovery of



1
  Pennsylvania Courts have analyzed the sudden emergency doctrine as available to an individual (1) who suddenly
and unexpectedly finds himself confronted with a perilous situation, (2) that permits no opportunity to assess the
danger, (3) if he responds appropriately, and (4) proves that he did not create the emergency. Drew v. Work, 95 A.3d
324, 334-35 (Pa. Super. 2014). The Superior Court noted that these are issues generally resolved by jury. Id.
2
  On February 4, 2020, this case was reassigned to this member of the court for all further proceedings. ECF No. 61.
3
  Keppra, or Levetiracetam, is used to treat seizures (epilepsy). It belongs to a class of drugs known as
anticonvulsants. https://www.webmd.com/drugs/2/drug-18053/keppra-oral/details. (Referenced on July 13, 2020).

                                                         3
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 4 of 19




“all medical records of Defendant Gomez from all relevant providers for a ten-year period prior

to the date of the accident, i.e. from September 6, 2008, to and including, September 6, 2018.”

ECF No. 60 at 6.

       Discovery in the case continued and Plaintiff sought additional medical records from

numerous medical providers and record keepers. Plaintiff has learned that Mr. Gomez had a

seizure-type episode while at work in June 2018, two months prior to the accident. This was

witnessed by some Solaris co-workers.

       Defendants’ objections to the requested discovery at issue herein were first brought to the

attention of the court in April 2020. Pursuant to this member of the Court’s Chamber’s Practices

and Procedures, the court scheduled a telephonic status conference aimed at facilitating

compromises in discovery matters prior to motions being filed. Counsel having previously

outlined details of the disagreement, the Court conducted such a telephonic conference on April

27, 2020. After a brief discussion wherein both sides were afforded an opportunity to state their

respective positions, the Court advised it was inclined to grant plaintiff’s request to take

additional depositions, outlined which depositions seemed fair and reasonable under the

circumstances as understood at that time, and instructed the parties to make further attempts to

come to an agreement so as to avoid delay and the expense of filing discovery motions.

       Obviously, this effort did not succeed, as on May 26, 2020, the now-pending Motion for

Protective Order was filed, raising nearly identical issues as those previously discussed. ECF

No. 85. The matter has been fully briefed. We now consider de novo arguments in support of

and in opposition thereto.

II. Discussion

       The general scope of discovery is outlined by Federal Rule of Civil Procedure 26(b)(1):



                                                  4
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 5 of 19




       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.

Fed. R. Civ. P. 26(b)(1).

       “‘Relevant evidence’ means ‘anything having any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or less probable

tha[n] it would be without the evidence.’” Trask v. Olin Corp., 298 F.R.D. 244, 258 (W.D. Pa.

2014) (quoting Fed. R. Evid. 401).

       Issues relating to the scope of discovery permitted under Rule 26 rest in the sound

discretion of the court. Wisniewski v. Johns–Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

Thus, a court's decisions regarding the conduct of discovery, and whether to compel disclosure

of certain information, will be disturbed only upon a showing of an abuse of discretion.

Marroquin–Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). Rule 26 establishes a liberal

discovery policy. Clemens v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226-27 (M.D. Pa.

2014); Great West Life Assurance Co. v. Levithan, 152 F.R.D. 494, 497 (E.D. Pa. 1994).

Discovery is generally permitted of any items that are relevant or may lead to the discovery of

relevant information. Hicks v. Big Brothers/Big Sisters of Am., 168 F.R.D. 528, 529 (E.D. Pa.

1996); Stabilus v. Haynsworth, Baldwin, Johnson, & Greaves, P.A., 144 F.R.D. 258, 265–66

(E.D. Pa. 1992) (when there is no doubt about relevance a court should tend toward permitting

discovery). Moreover, discovery need not be confined to items of admissible evidence but may

encompass that which appears reasonably calculated to lead to the discovery of admissible

evidence. Callahan v. A.E.V., Inc., 947 F. Supp. 175, 177 (W.D. Pa. 1996); Momah v. Albert

                                                5
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 6 of 19




Einstein Medical Ctr., 164 F.R.D. 412, 417 (E.D. Pa. 1996). Although “the scope of relevance in

discovery is far broader than that allowed for evidentiary purposes, it is not without its

limits.” Stabilus, 144 F.R.D. at 265. The Court will not permit discovery where a request is made

in bad faith, unduly burdensome, irrelevant to the general subject matter of the action, or relating

to confidential or privileged information. S.S. Fretz, Jr., Inc. v. White Consol. Indus., Inc., No.

90–1731, 1991 WL 21655, at *2 (E.D. Pa. Feb. 15, 1991).

       These historical factors are retained in revised Fed. R. Civ. P. 26(b)(1), reflecting “their

original place in defining the scope of discovery.” Fed. R. Civ. P. 26 Advisory Committee’s Note

to 2015 Amendment. The revised Rule 26(b)(1) factors are as stated supra. The most recent

amendment restores the proportionality factors to their original place in defining the scope of

discovery, but does not change any of the existing responsibilities of the court or the parties in

considering proportionality:

               This change reinforces the obligation of the parties to consider these factors
       in making discovery requests, responses or objections. Restoring
       the proportionality calculation to Rule 26(b)(1) does not change the existing
       responsibilities of the court and the parties to consider proportionality, and the
       change does not place on the party seeking discovery the burden of addressing
       all proportionality considerations. Nor is the change intended to permit the
       opposing party to refuse discovery simply by making a boilerplate objection that it
       is not proportional. The parties and the court have a collective responsibility to
       consider the proportionality of all discovery and consider it in resolving discovery
       disputes.

Fed. R. Civ. P. 26 Advisory Committee’s Note to 2015 Amendment.

       With this framework in mind, we turn to the pending motion.

       A. Dispute Concerning Number of Depositions

       To-date Plaintiff has completed nine depositions of the following individuals: (1) Andrew

Holland, Solaris employee (2) Tye Fox, Solaris employee (3) Michael Bertrand, Solaris

employee, (4) Danielle Bombash, fact witness who observed the entirety of the incident and

                                                  6
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 7 of 19




interacted with Gomez, decedent’s family, and first responders, (5) Brendon Weaver,

Pennsylvania State Police Crash Investigator, (6) Jason Hatalsky, Pennsylvania State Police

Crash Reconstructionist, (7) Michael Bednar, EMT (8) Jonathan Madaras, EMT, and (9) Steven

Carson, EMT. Six of the deponents offered foundational testimony from the fatal accident scene.

Of the remaining three (3), Plaintiff deposed the hiring and/or supervising managers of Mr.

Gomez from Defendant Solaris; and one (1) executive director from Defendant Solaris.

        In their Motion for Protective Order Defendants ask that plaintiff be limited to taking ten

depositions, as permitted by Federal Rule 30 (a) -- in other words, the court should only allow

Plaintiff to take one more deposition. Plaintiff has yet to depose Mr. Gomez, the driver of the

truck which struck and killed Esther Davis.

        We note that Plaintiff’s Rule 26(a) initial disclosures identified more than twenty possible

witnesses. There does not appear to be a record that Defendants objected to this number of

witnesses early on. Defendant’s objection to further depositions -- strictly on the grounds that

they would exceed the number permitted by the Federal Rules of Civil Procedure -- appear to

have been expressed later rather than earlier. At the very least, this objection could have been

raised earlier. Setting aside the merits of this objection, had it been raised earlier, Plaintiff may

very well have altered his discovery strategy. The delay in raising the objection could be

perceived as strategic, and at least potentially unfair to Plaintiff. Nevertheless, we will address

Defendants’ concerns, and to the extent we permit additional depositions, we must decide

whether certain depositions are warranted under the particular facts and circumstances of this

case.

        First, we note that the rule does not mandate that the number of depositions be capped at

ten. Based upon our understanding of the claims and defenses in this matter, and after a review



                                                  7
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 8 of 19




of the proposed deponents and deposition inquiry topics, we find Plaintiff is entitled to pursue

additional depositions as they are reasonable and necessary to his case. Rule 30(a)(2)(A) of the

Federal Rules of Civil Procedure states that “[a] party must obtain leave of court, and the court

must grant leave to the extent consistent with Rule 26(b)(1) and (2): (A) if the parties have not

stipulated to the deposition and: (i) the deposition would result in more than 10 depositions being

taken under this rule .....” Fed. R. Civ. P. 30(a)(2)(A). When determining whether leave to

conduct additional depositions is warranted, the Court must consider the factors outlined in Rule

26(b)(2), which provides:

       On motion or on its own, the court must limit the frequency or extent of discovery
       otherwise allowed by these rules or by local rule if it determines that:(i) the
       discovery sought is unreasonably cumulative or duplicative, or can be obtained
       from some other source that is more convenient, less burdensome, or less
       expensive;(ii) the party seeking discovery has had ample opportunity to obtain the
       information by discovery in the action; or (iii) the proposed discovery is outside
       the scope permitted by Rule 26(b)(1).


Fed. R. Civ. P. 26(b)(2)(C)(i)-(iii); see also Notes of Advisory Committee on 1993 Amendments

(“Leave to take additional depositions should be granted when consistent with the principles of

Rules 26(b)(2), and in some cases the ten-per-side limit should be reduced in accordance with

those same principles.”). “In other words, a party seeking more than ten depositions must

overcome this presumptive limit by demonstrating that the additional depositions are reasonable

and necessary.” Alaska Elec. Pension Fund v. Pharmacia Corp., No. Civ. A. 03-1519 (AET),

2006 WL 6487632, at *3 (D. N.J. Aug. 22, 2006) (citing Fed. R. Civ. P. 26(b)).

       Defendants have raised the affirmative defense of a sudden medical emergency, placing

this issue front and center in this case, as is their right. They now object to Plaintiff’s zealous

pursuit of information to explore, address, and possibly refute it. Whether Mr. Gomez suffered

an unforeseeable heart attack or whether, as Plaintiff asserts, he was affected by a pre-existing,

                                                  8
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 9 of 19




medically documented condition known to him and his employer bears further inquiry. The

merits of this affirmative defense, if proved, could be case dispositive. While the parties have

provided very little argument concerning the proportionality of discovery as it may relate to the

amount of damages claimed, they have detailed the amount of discovery already completed. We

know decedent Esther Davis was in her mid-50’s at the time of the accident and leaves behind a

husband, son and daughter, who seek, inter alia, damages for pain and suffering as well as

punitive damages. Discovery thus far has been thorough. Yet there would be minimal burden

on or prejudice to Defendants in the taking of proposed additional depositions (and, indeed, on

third parties responding to subpoenas to produce documents). Broadly speaking, this minimal

burden is outweighed by potential benefit of the additional discovery, which, but for a few

exceptions detailed below, we find to be reasonable, proportional, appropriate and consistent

with the demands of the case. The Court finds that Plaintiff has made a particularized showing as

to why additional depositions are reasonable and necessary, thus satisfying the standard

promulgated in Federal Rules 30(a)(2)(A) and (26)(b)(2). As explained infra, Plaintiff has

identified with specificity for the Court the relevance of the proposed deponents’ likely

testimony. As Plaintiff has justified the departure from the presumptive limit of ten depositions

this Court will permit Plaintiff to conduct additional depositions.

       We will now address the specific objections to discovery for which Defendants seek a

protective order.

               1. Depositions of Two Solaris Employees

       Plaintiff has requested the deposition of two more Solaris employees, specifically,

Stuart Lewis and Charles Hamilton, II. These individuals were co-workers of Mr. Gomez who

were present at the time Mr. Gomez suffered seizures (or heat exhaustion as is claimed by



                                                 9
         Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 10 of 19




Defendants) on June 8, 2018, a work incident less than two (2) months prior to the fatal accident

at issue. During his deposition Mr. Holland, another co-worker, confirmed the existence of

recorded statements from multiple co-worker witnesses, which were at the time of the deposition

unknown and not disclosed to Plaintiff. The Holland deposition was halted while these records

were released to Plaintiff. Plaintiff thereafter was able to ask Mr. Holland questions concerning

those documents.

        Written statements from other co-workers who witnessed the incident in June 2018

(Lewis and Hamilton) have since been produced by Solaris in discovery, and Plaintiff wants to

depose them.4 Defendants object to the production of these two Solaris witnesses, arguing that to

force these workers to submit to a deposition merely to have them repeat what is provided in

their written statements is duplicative and unnecessary. Defendants note that 1) affidavits can be

provided that the statements are true and accurate and/or provide revisions if needed; 2) the time

and expense of completing their depositions is burdensome and costly to all parties; and 3)

should the court reason a deposition of one of the co-workers out of the two is appropriate (as we

had proposed as a compromise during our telephone conference), because all counsel will likely

need to travel to San Antonio, Texas for the deposition of Mr. Gomez, where he lives, the court

should limit Plaintiff to taking the deposition of Charles Hamilton, as this would create the least

inconvenience because he resides near San Antonio.5 There is no dispute as to Plaintiff’s right to

depose Mr. Gomez.




4
  Post-deposition, pursuant subpoena, Plaintiff received over 1000-pages of documents from Sedgwick. This
production of documents included a previously undisclosed audio file and transcribed recorded statement of Mr.
Gomez regarding the accident at issue. This statement, it is argued, contains material and factual
discrepancies and/or misrepresentations regarding his prior medical history. Plaintiff argues because Defendant
Solaris failed to produce and/or affirm production of all the documents in advance, the Holland deposition
proceeded and the witness was never cross-examined about any of this highly probative and relevant evidence.
5
  Mr. Lewis is located near Dallas Fort-Worth, Texas and Mr. Hamilton is located near San Antonio, Texas.

                                                        10
        Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 11 of 19




       In response, Plaintiff argues the June 8, 2018 incident, together with the first-hand

interactions and recollections of both the co-worker witnesses, are highly probative, material and

relevant. Plaintiff also aptly objects to the notion that the choice of the deponent should turn, not

upon their individual knowledge or information, but rather the relative ease of travel, cost and

convenience for counsel. Plaintiff has offered a compromise: to complete the proposed

depositions via videoconference. Defendants object to conducting the depositions of Stuart and

Hamilton via videoconference, noting that as Solaris employees, they must be represented by

counsel at the time of any deposition and “cannot be represented remotely.”

       First, we note that the depositions of co-workers of Mr. Gomez, employees of defendant

Solaris, who witnessed a prior seizure (or other medical incident) by Mr. Gomez a mere two

months prior to the accident resulting in decedent’s death, are highly probative and relevant to

the case at hand. The Defendants’ objection to these depositions is overruled. There appears

little reason to believe that the depositions will take very long to conduct or that any prejudice

would result. Normally, the Court would hesitate to mandate the taking of a deposition by

videoconference as Plaintiff suggests. Yet these are not normal times. On July 13, 2020 Texas

has 5,655 new daily positive cases of COVID-19, and its fatalities continue in an upward trend.

https://txdshs.maps.arcgis.com/apps/opsdashboard/index.html#/ed483ecd702b4298ab01e8b9cafc

8b83. The COVID-19 pandemic has changed the legal landscape and has caused practitioners

and courts alike to use creative and resilient ways to conduct their operations. In person

hearings, jury trials and oral arguments have been cancelled or postponed in legal forums all

across the country. https://www.law360.com/articles/1252836/coronavirus-the-latest-court-

closures-and-restrictions?nl_pk=ba086913-cff2-4266-b2ff-

23d37f9e12b4&utm source=newsletter&utm medium=email&utm campaign=special. The



                                                 11
          Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 12 of 19




federal courts have conducted telephonic and videotaped conferences in thousands of cases since

the pandemic hit. https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-

access-during-covid-19-pandemic. Counsel in this matter are facing an upcoming discovery

deadline and the case must continue to move forward. They should consider whether they

should similarly adapt to the notion of remote proceedings, and we encourage the use of

videotaped depositions via Zoom or other platform (or, if preferred, a combination of in-person

and videoconference format) because they are a reasonable compromise, would help discovery

in this matter to be completed expeditiously and efficiently, and would protect the health and

well-being of attorneys, parties, witnesses, and court reporters.

          Regardless, it is understandable that Plaintiff’s counsel may insist on taking the

deposition of Mr. Gomez in-person, despite the risks of travel from Pittsburgh to Texas, given

the importance of his testimony to the case, and the volume of written discovery he would be

asked about. If counsel agree on conducting depositions in person for Texas residents Mr.

Gomez, and thus, Mr. Lewis and Mr. Hamilton, rather than by videoconference, that is their

choice.     We find that Plaintiff is entitled to all three of those depositions.

          The Court will deny the motion for protective order and will permit Plaintiff to take the

depositions of Stuart Lewis and Charles Hamilton, II.

                 2. Deposition of Clementina Hernandez from Sedgwick

          Defendants object to the deposition of Clementina Hernandez, a claims representative

from Sedgwick Claims Management Services, Inc. (“Sedgwick”). Sedgwick is hired to

administer workers’ compensation claims for many private companies, including Solaris, and

was Mr. Gomez’s workers compensation third party claims administrator. Plaintiff has

subpoenaed and received documents from Sedgwick, including Mr. Gomez’s medical bills paid



                                                    12
        Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 13 of 19




after the alleged heat exhaustion episode in June 2018 and records concerning Gomez’s medical

and workers’ compensation claim following the September 6, 2018 fatal car accident. According

to Plaintiff, the medical records from these claims show evidence of seizures. Accordingly, the

handling of these claims by Sedgwick, and the information shared with Defendant Solaris, if any,

are critical in establishing direct evidence and Solaris’ knowledge of a Mr. Gomez’s well-

established medical history, including, a seizure disorder, heart arrhythmia and/or ventricle

tachycardia. Defendants argue that the request to depose Ms. Hernandez is duplicative,

irrelevant and burdensome, particularly as the representative cannot opine regarding any of the

medical care nor shed any light on decisions made by the workmen’s compensation attorneys as

to coverage or viability of Gomez’s worker’s compensation claim.

       Defendants’ objection to the deposition of Hernandez is overruled and the Motion for

Protective Order is therefore denied as to the deposition of Clementina Hernandez. We

recognize that certain testimony may duplicative of the records previously produced, that such

records may speak for themselves, and that Ms. Hernandez may have limited knowledge of

medical issues and issues surrounding causation in this matter. However, it is reasonable for

Plaintiff to ask questions of her, including Defendants’ awareness of Mr. Gomez’s medical

history prior to the accident. To the extent that Ms. Hernandez may shed light on what

information contained in the claims file was shared with Defendants, this inquiry is reasonable

and necessary, and not an undue burden as it does not appear to require much time, given the

narrow scope of the questioning proposed. Again, we encourage the parties to pursue videotaped

depositions as a means of limiting costs and risk.




                                                13
          Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 14 of 19




                  3. Representative of Bexar County Sheriff’s Department

         Defendants further object to the request for deposition testimony from a 30(b)(6)

designee from the Bexar County Sheriff’s Department, designated to testify6 as to Gomez’s

medical history, prior seizures and/or heart related events, and standard of care for return to work

following such episodes. Bexar County Sheriff’s office previously employed Gomez and

according to Plaintiff, granted him an early retirement in 2014 for medical reasons. From

Gomez’s employment file, Plaintiff has listed twelve incidences of seizure symptoms, seizure,

and/or heart problems dating back to 2005. Defendants object because such a witness lacks the

competency to speak to medical issues or opine as to the standard of care as requested by

Plaintiff, citing Rule 701(c) which states that lay opinion testimony is not permitted if it is

“based on scientific, technical, or other specialized knowledge within the scope of Rule 702”.

Fed. R. Evid. 701(c). Defendants argue that Plaintiff should not be permitted to elicit lay opinion

testimony from a records custodian or administrative staff member of the sheriff’s department

where Mr. Gomez previously worked as to whether and what medical conditions Mr. Gomez

had. Defendants particularly object to Plaintiff’s counsel attempting to establish the standard of

care for responding to an employee’s medical condition and safety protocols for return to work

and driving privileges. In response, Plaintiffs argue Defendants plainly mischaracterize the

subject matter of the proposed deposition and, intentionally or otherwise, conflate eliciting fact

testimony regarding the work history of Defendant Gomez with seeking medical diagnoses or

conclusions from a lay witness. Plaintiffs opine that the policies and procedures of the Bexar


6
  Plaintiff’s counsel has indicated that that the testimony they seek from a 30(b)(6) Bexar County Sheriff’s
Department designee includes:
 a. “significant medical history” of Mr. Gomez during his employment for 18 years from 1996-2014;
 b. prior episodic seizures and/or heart related events;
 c. Bexar County Sheriff’s Office safety protocols before allowing Defendant Gomez to return-to-work and operate
a motor vehicle to establish the standard of care for responding to an employee that suffers from episodic seizures.
Ex. H to ECF No. 85.

                                                         14
        Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 15 of 19




County Sheriff’s Office, whether reduced to a writing or as part of custom and practice inside the

department, are relevant to show how an employer retaining and using drivers responded to an

employee diagnosed with or intermittently experiencing episodic seizures. In other words,

Plaintiff hopes to elicit testimony regarding standard of care expected under the circumstances.

According to Plaintiff, factual inquiry into how the sheriff’s office responded to the numerous

medical episodes of Mr. Gomez is relevant and necessary, because it helps inform the finder-of-

fact as to whether Defendant Solaris acted reasonably.

       Defendants’ objections are overruled in part and the motion for protective order is denied

with respect to the taking of deposition testimony from a 30(b)(6) designee from the Bexar

County Sheriff’s Department in the first instance. Plaintiff seeks information concerning Mr.

Gomez’s prior episodic seizures and/or heart related events. It is reasonable for Plaintiff to

pursue this line of inquiry; again, the affirmative defense of sudden emergency doctrine demands

Plaintiff’s counsel seek further information in this regard, in particular as to Mr. Gomez’s

knowledge of his medical condition(s). However, Plaintiff will not be permitted to inquire of the

representative as to how the Bexar County Sheriff’s Department may have decided not to return

Mr. Gomez to work as the appropriate standard of care to be applied in this case. This is not

reasonably calculated to lead to the discovery of admissible evidence. Accordingly, Plaintiff

will be permitted to inquire of the designee as to Mr. Gomez’s medical history, prior seizures

and/or heart related events.

               4. Deposition of John Janousek

       Defendants object to the rescheduling of the deposition of John Janousek, who was

originally scheduled to be deposed in March in Houston, Texas. Mr. Janousek, as a Solaris

corporate designee, it is argued, possesses the knowledge and information regarding the internal



                                                 15
        Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 16 of 19




policy and procedures for processing and handling workers’ compensation claims for Defendant

Solaris. Defendants do not argue that his deposition is unlikely to lead to the discovery of

admissible evidence or is otherwise irrelevant, but rather, seek a court order prohibiting it as a

sanction to Plaintiff’s counsel for the last minute change in the deposition schedule. The original

schedule for the Solaris depositions in Houston, Texas, in pertinent part, included:

        March 3, 2020:
              (1) 10:00 am – Tye Fox;
              (2) 12:00 pm – Michael Bertrand;
              (3) 02:00 pm – Andrew Holland; and,

        March 4, 2020: (1) 10:00 am – John Janousek.

        As best as we can determine, the first two depositions the prior day (March 3, 2020) ran

longer than expected, and Plaintiff’s counsel was called away on another matter. The parties

agreed that Mr. Holland’s deposition, expected to take a substantial amount of time, and which

was supposed to be conducted as the third deposition on March 3, 2020, could begin at 8:00 a.m.

on March 4, 2020, and the deposition of Mr. Janousek would be conducted thereafter. Defendant

Solaris advised it was not inclined to reproduce any witnesses not deposed as noticed for those

two days. Defendants note that the Holland deposition could have been conducted on March 3,

2020 and if it had, it would have concluded at 9:30 p.m. Instead, it began the next day, and Mr.

Holland’s deposition ran longer than expected, spanning some 7.5 hours. The length was in part

due to the delay while the newly discovered evidence, described supra, was reproduced and

disclosed by Solaris. It ended at 3:43 p.m. and Defendants’ counsel, having previously requested

a 3:00 p.m. “hard stop” to catch a plane, insisted the prepaid travel home be accommodated.

        Defendants now ask this Court to either foreclose Plaintiff from taking the Janousek

deposition entirely; or, alternatively, insist that Plaintiff cover the costs associated with traveling

back to Houston and reconvening the deposition. At one point in their correspondence, Plaintiffs

                                                  16
        Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 17 of 19




offered to do just that: pay for opposing counsel to return to Houston. Yet the worsening

discovery dispute, perceived delay tactics, and ensuing heated correspondence between counsel

caused Plaintiff’s counsel to withdraw the offer to pay for travel back to Houston. Defendants

argue, for good reason, they were prejudiced by the failure of Plaintiff’s counsel to take Mr.

Janousek’s deposition in that they will incur duplicative costs to travel to Houston, which could

have been avoided, as well as costs arising from re-preparing for the deposition.

       Defendant’s motion for protective order will be granted in part and denied in part. It is

granted to the extent they request Plaintiff’s counsel to cover the reasonable – and we emphasize

reasonable -- costs associated with rescheduling Mr. Janousek’s deposition. Again, the parties

are encouraged to pursue videotaped depositions in order to minimize the litigation costs and

risks to public health. Defendants’ request that the court enter a protective order prohibiting

Plaintiff from completing the deposition of Mr. Janousek is denied.

       B. Dispute over Subpoenas

        Defendants further ask that Plaintiff’s certain third-party subpoenas be stricken, in

particular, those directed to: 1) Male Medical Group, 2) Helotes Country Village Clinic, 3) Texas

Lawman Security, and 4) Gallagher Headquarters Ranch.

       As to the first two, we note the following. The provider Male Medical Group was listed

on an Explanation of Benefit forms (EOBs) obtained from hundreds of pages of documents

already produced by United Healthcare. Defendants explain the EOB for Male Medical Clinic

lists the medical billing codes entered for payment of services rendered by a physician’s assistant

at the practice. The medical codes reveal that Gomez was treated for a totally unrelated condition

that is private and sensitive in nature. As to the provider Helotes Country Village Clinic, also

identified from United Healthcare EOBs, Defendants explain it is a dermatology practice where



                                                17
        Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 18 of 19




the medical treatment codes identify treatment for psoriatic psoriasis in December 2018 after the

incident. In sum, Defendants argue that the subpoenas to Male Medical Clinic and Helotes

Country Village Clinic (and what is a fourth or fifth subpoena issued to United Health Care and

related entities) are irrelevant and not reasonably calculated to lead to the discovery of

admissible evidence.

       In response Plaintiff’s counsel has told defense counsel the treatment provided to Mr.

Gomez at the Male Medical Clinic “could be related to heart condition” and they are not willing

to withdraw the subpoena. Based on the limited information before us, common sense dictates

the court grant the motion for protective order to the extent it seeks to quash the subpoenas to

Male Medical Clinic and the Helotes County Village Clinic. They do not appear to be relevant

to the dispute at hand and are therefore not reasonably calculated to lead to the discovery of

admissible evidence.

       Texas Lawman Security and Gallagher Headquarters Ranch are Gomez’s prior employers

following his retirement from the sheriff’s office and prior to his employment with Defendant

Solaris. Defendants object to the subpoenas on the grounds they are irrelevant and burdensome,

arguing Plaintiff has sought to obtain records from nearly all medical providers that Mr. Gomez

saw.

       These subpoenas do not appear to be overly burdensome, and whether they are

duplicative remains to be seen. Defendants’ objection to these two subpoenas are overruled, and

the motion for protective order is denied as to them. Plaintiff has uncovered in the files of Mr.

Gomez’s prior employer, the Bexar County Sheriff’s Office, evidence of prior medical

conditions which may have resulted in Mr. Gomez being asked not to return to work, and which

contradict his assertion he suffered a sudden medical emergency. Plaintiff is entitled to find out



                                                 18
           Case 2:19-cv-00627-RJC Document 92 Filed 07/17/20 Page 19 of 19




if similar medical issues were reported by Mr. Gomez. These are relevant to the issues in this

case. He should be afforded the opportunity to discover if there are any additional such records

in his other prior employers’ files to further support his claims.

III. Conclusion

           For the foregoing reasons, the Motion for Protective Order is granted in part and denied

in part.

           An appropriate order follows.




DATED: July 17, 2020
                                                               /s/ Robert J. Colville
                                                               Robert J. Colville
                                                               United States District Judge


cc: Counsel of Record via CM-ECF Electronic Notice




                                                   19
